Citation Nr: 0622695	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizoid personality with mixed neurosis.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral knee condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1980 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Atlanta, Georgia Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In correspondence submitted since submission of her petition 
to reopen the claims at issue, the veteran has alluded to 
also seeking service connection for various other disorders, 
including muscular and joint disabilities, a foot disorder, a 
stomach disorder, and her intention to reopen a previously 
denied claim of the residuals of frostbite.  None of these 
claims were adjudicated by the RO, and they are REFERRED for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen claims of service connection 
for schizoid personality with mixed neurosis and of service 
connection for a bilateral knee condition.  In Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006), the 
Court held, in part, that VA's duty to notify a veteran 
seeking to reopen a claim included advising the veteran of 
the evidence and information that is necessary to reopen the 
claim, and VA must notify the veteran of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for benefit sought by the claimant.  It 
further held that VA must, in the context of a claim to 
reopen, look at the basis for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Although the 
notification letter dated September 2003 was issued in this 
matter, it did not comply with the Kent ruling.  

In addition, VA has a duty to obtain Social Security 
Administration (SSA) records when it has actual notice that 
the veteran was receiving SSA benefits because SSA records 
may contain relevant evidence, including medical opinions on 
the etiology of a veteran's disability.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002).  Here, in the 
August 2003 initial claim, the veteran indicated that she was 
receiving social security disability benefits, however there 
are no SSA records in the veteran's claims file. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate her 
petition to reopen the claims for service 
connection for schizoid personality with 
mixed neurosis, last denied in a June 
1981 RO decision, and for service 
connection for bilateral knee condition, 
last denied in February 1998, in 
accordance with the Kent ruling.  In 
doing so, the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration and advise the veteran of 
the element or elements required to 
establish service connection that were 
found insufficient in previous denials.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).

2.  The RO/AMC will obtain a copy of the 
medical reports upon which the veteran 
obtained social security disability.  If, 
after making reasonable efforts, any 
adequately identified records are not 
obtained, notify the veteran that those 
records have not been obtained by 
identifying the records; explaining the 
efforts made to obtain those records; and 
describing any further action to be taken 
with respect to the claims.

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations if new and material 
evidence is found, and if otherwise 
necessary, and follow any applicable 
regulations and directives related to 
notification and duty to assist 
requirements.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.   

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



